NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

ELAINE L. COOPER n/k/a ELAINE L.                 )
THOMPSON,                                        )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D18-4171
                                                 )
THAXTER A. COOPER,                               )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed March 20, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Anne-Leigh
Gaylord Moe, Judge.

Elaine L. Cooper, pro se.

Mark F. Baseman of Felix, Felix, and
Baseman, Tampa, for Respondent.


PER CURIAM.


              Dismissed.




LaROSE, C.J., and MORRIS and LUCAS, JJ., Concur.